Los hechos están expresados en la opinión.
El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
La acusación imputa una infracción al párrafo 3 del ar-tículo 353 del Código Político en relación con los párrafos 2, 4 y 6 del mismo artículo, alegando en sustancia, que The South Atlantic Fruit Company, a la que le fué concedida por el Tesorero de Puerto Rico una licencia para la tran-sacción de negocios en dicha isla, voluntaria y maliciosamente y sin excusa legal alguna, dejó de pagar al Tesorero de Puerto Rico la suma de veinte y cinco dollars que adeudaba por el año fiscal de 1915-1916 como requisito indispensable para poder hacer negocios en Puerto Rico. No se alega que la demandada o acusada estaba haciendo negocios en la isla durante ¿1 año fiscal de 1915-1916, ni que siquiera intentaba o se proponía ó pensaba en hacer negocios durante ese año. *666La acusada hizo su alegación de no culpable, se le celebró juicio y fué convicta del delito imputádole, después de lo cual estableció él presente recurso de apelación. Los párra-fos pertinentes de la ley son los que siguen:
“Artículo 353 (según quedó enmendado por la Ley de 10 de marzo de 1904, pág. 166). — (Párrafo 1.) Toda corporación, compa-ñía anónima de acciones o compañía limitada o asociación ya orga-nizada y constituida o incorporada bajo las Leyes de Puerto Pico, y toda asociación, corporación o compañía de éstas, que de ahora en adelante se estableciese con carta constitucional o fuese incor-porada en Puerto Rico, antes de proceder a la transacción de ne-gocios depositará, en la oficina del Tesorero de Puerto Rico, una copia auténtica de su carta constitucional o artículos de incorpora-ción, acompañada de una relación, corroborada con el juramento del presidente de dicha corporación y certificada por una mayoría de sus administradores o junta directiva, consignando el nombre o tí-tulo de dicha corporación, su domicilio, los negocios de que se ocupa, las sucursales que hayan sido establecidas y el registro comercial en el cual hayan sido registrados sus artículos de asociación o in-corporación.
(Párrafo 2), (según quedó enmendado por la Ley No. 11 de mayo 6 de 1913, pág. 56). “Será ilegal para toda corporación, com-pañía anónima de acciones o asociación que no esté organizada bajo las Leyes de Puerto Rico, excepto las asociaciones que no tengan por objeto un beneficio pecuniario, que proceda a hacer negocios, hasta que dicha corporación, compañía o asociación no haya ob-tenido del Tesorero de Puerto Rico una licencia formal para la tran-sacción de negocios en dicha isla; y no se expedirá semejante licen-cia por dicho Tesorero hasta que la corporación, compañía o asocia-ción no haya satisfecho, en concepto de derecho de- patente o de licen-cia la cantidad que se indica más adelante y no haya depositado en la oficina de dicho Tesorero una certificación bajo sello por el Se-cretario de Puerto Rico, probando que ha depositado en la oficina del Secretario una copia auténtica de su carta constitutiva y la de-claración y certificado de consentimiento requeridos por la ley; Dis-poniéndose, que una corporación extranjera sólo podrá hacer aque-llos negocios o tener aquellos poderes que una corporación domés-tica de naturaleza análoga haga y tenga en Puerto Rico, y en la extensión en que se autorice a esta última por las leyes locales; y la licencia que el Tesorero de Puerto Rico expidiere hará constar *667esta restricción en su contesto; Y disponiéndose, además, que será el deber del Tesorero de Puerto Rico dar cuenta al Attorney General, para la acción consiguiente de acuerdo con las disposiciones de la sección 40 de la Ley de Corporaciones Privadas, de cualquier corporación extranjera que estuviere haciendo negocios en Puerto Rico sin baber cumplido los requisitos que las leyes locales pres-criben y sin haber obtenido la licencia. Para ese fin, el Tesorero tomará la acción que fuere necesaria para obtener informes en todo caso en que alguna corporación extranjera estuviere haciendo nego-cios en esta isla, sin la autorización legal para ello.
(Párrafo 3.) “Será obligación de tales corporaciones, compañías o asociaciones renovar sus licencias anualmente el o antes del día primero de julio de cada año a contar del día primero de julio de mil novecientos uno; pero dicha renovación no será expedida por el Tesorero hasta que las citadas compañías, corporaciones o asocia-ciones no hayan pagado respectivamente los derechos de patente o licencia que más adelante se estipulan.
(Párrafo 4.) “Por la expedición y renovación de toda licen-cia, con arreglo a las prescripciones de este artículo, se -pagará la suma de veinte y cinco dollars al Tesorero de Puerto Rico.
if Vr w w w w
(Párrafo 6.) “El Tesorero dará cuenta de todas las infraccio-nes de este artículo al Fiscal de la corte respectiva, quien procederá inmediatamente a perseguir la corporación, compañía, asociación, em-pleado o agente que infrinja las mismas y al ser convictos de ello, dicha compañía, sus empleados o agentes pagarán a El Pueblo de Puerto Rico la suma de cuatrocientos dollars por cualquiera infrac-ción semejante.”
Es probablemente de mérito el.argumento de la apelante de que el artículo precedente ha sido derogado por la sec-ción 40 de la Ley de Corporaciones, según fue enmendada por la ley de abril 13, de 1916, página 84, que dice:
(Artículo 40. i) — “ Cualquier compañía por acciones o corpora-ción extranjera que haga negocios en esta isla, sin antes haber cum-plido con los requisitos exigidos en este Capítulo, y los representan-tes personales de la misma en Puerto Rico, incurrirán en delito me-nos grave (misdemeanor), y se les. castigará con una multa qüe no bajará de veinte y cinco dólares por cada día que dicha compa-ñía por acciones o corporaciones extranjeras o sus representantes per-sonales hayan dejado pasar sin cumplir con dichos requisitos.
*668“El Attorney General verá de qne las disposiciones de este ar-tículo sean cumplidas en todas sus partes y hará que las multas co-bradas ingresen en el Tesoro Insular.”
Las partes han discutido el punto más bien sumariamente y no nos satisface, nominalmente al menos, para revocar el caso por’este fundamento. No se ha citado autoridad alguna que sostenga el punto de que un estatuto penal caracteriza un delito ora como felony ora como misdemeanor. La ape-lante menciona la necesidad de tal caracterización para sos-tener que el párrafo 3o. del artículo 353 del Código Político no prescribe delito alguno, y que en caso contrario, dicho párrafo está derogado por la sección 40 de la Ley de Corpo-raciones Privadas. No se ha discutido ampliamente por el fiscal la cuestión de si estos dos estatutos penan el mismo delito. El alega que la convicción perseguida no es por hacer negocios sin licencia, sino por dejar de sacar una licencia para hacer negocios, diferencia sutilísima por cierto.
La apelante alega que no puede condenársele sin que se haya alegado y probado que estaba haciendo negocios sin licen-cia para ello. A simple vista el párrafo 3o. del artículo 353 del Código Político le exige a las corporaciones renovar sus licen-cias año por año. Tomado literalmente parecería que quiere decir que toda corporación debe renovar su licencia año por año, no importa haya seguido o no haciendo negocios en la isla. O lo que es lo mismo, que una corporación una vez autorizada para hacer negocios en Puerto Rico está obligada a pagar veinte y cinco dollars al año, indefinidamente.
Convenimos con la corporación apelante que toda la teo-ría del artículo' 353, antes citado, consiste en hacer negocios en Puerto Rico; más particularmente creemos que las pala-bras “tales corporaciones” del párrafo 3°., supra, se refie-ren a las corporaciones que hacen negocios eh'la isla. Es-tamos conformes con la apelante en que la acusación no im-puta delito alguno.
También convenimos con la compañía apelante en que la mera recepción de rentas por dejar pastar el ganado no *669constituye hacer negocios en la Isla, a menos que se demues-tre antes, que el pastoreo de animales era uno de los objetos de los negocios particulares de la corporación acusada.
Nos inclinamos también a creer que el Gobierno ha de - jado de probar que The South Atlantic Fruit Company estaba haciendo negocios de naturaleza alguna. En una finca particular se le permitió pastar a un ganado a un tanto por ca-beza y el Sr. W. F. Draper, presunto agente de la compañía admitió ese hecho. Pero su carácter de- agente no fue pro-bado. Su mera declaración respecto a su condición de agente no es suficiente para obligar a la demandada, especialmente en una causa criminal. De los artículos de incorporación aparece no que Draper, sino que una otra persona, era la que estaba autorizada para recibir notificaciones de procedimien-tos judiciales.
Las partes discutieron otras cuestiones que no hay nece-sidad de considerar.
La sentencia debe ser revocada y absuelta la acusada.

Revocada la sentencia apelada y absuelta la acusada.

Jueces concurrentes: S;res. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.